People v Sidibe (2015 NY Slip Op 03280)





People v Sidibe


2015 NY Slip Op 03280


Decided on April 21, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 21, 2015

Tom, J.P., Friedman, Renwick, Moskowitz, DeGrasse, JJ.


14867 1978/10 5371/10

[*1] The People of the State of New York, Respondent,
vBen Sidibe, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Leticia M. Olivera of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Andrew E. Seewald of counsel), for respondent.

Judgment, Supreme Court, New York County (Daniel P. Conviser, J.), rendered January 10, 2012, convicting defendant, upon his pleas of guilty, of attempted gang assault in the first degree and assault in the second degree, and sentencing him to an aggregate term of six years, unanimously modified, on the law, to the extent of vacating the sentence and remanding for resentencing.
As the People concede, defendant is entitled to resentencing pursuant to People v Rudolph (21 NY3d 497 [2013]) for a youthful offender determination.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 21, 2015
CLERK